DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8, 9, 12, 14, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200235177 (Tang et al).
Concerning claim 1, Tang discloses a substrate (100);
a thin film transistor on the substrate ([0036]);
a pixel electrode (4) electrically connected to the thin film transistor;
a first transparent planarization layer (25) between the thin film transistor and the pixel electrode, the first transparent planarization layer comprising a first contact hole for electrically connecting the thin film transistor to the pixel electrode and comprising a transparent material; and

Considering claim 14, Tang discloses  the method comprising: forming a thin film transistor on a substrate ([0036]); forming a first transparent planarization layer (25) on the thin film transistor, the first  transparent planarization layer comprising a first contact hole and comprising a transparent material (Fig 8): forming a colored planarization layer (3) on the first transparent planarization layer, the colored planarization layer comprising a second contact hole (Fig. 8) and comprising a colored pigment or carbon black ([0046]); and forming a pixel electrode (4) on the colored planarization layer, the pixel electrode being electrically connected to the thin film transistor via the first contact hole and the second contact hole (Fig. 8).
Continuing to claims 3 and 18 (with these claims being similar in scope), Tang discloses herein the thin film transistor comprises a semiconductor layer (22), a gate electrode (24), and a connecting electrode (261), the gate electrode being on the semiconductor layer and the connecting electrode being on the gate electrode (Fig. 8), and
the semiconductor layer and the gate electrode are insulated from each other by a first insulating layer, and the gate electrode and the connecting electrode are insulated from each other by a second insulating layer and a third insulating layer ([0043]-[0045]).
Referring to claims 8, 9, and 20 (with these claims being similar in scope), Tang discloses wherein the first contact hole in the first transparent planarization layer and the second contact hole in the colored planarization layer overlap with each other (Fig. 8), and 

Regarding claim 12, Tang discloses further comprising: a pixel defining layer (5) comprising a first opening that at least partially exposes the pixel electrode (Fig. 8); an intermediate layer (6) comprising an emission layer and at least one functional layer, the emission layer overlapping the first opening; and an opposite electrode (7) on the intermediate layer.
As to claim 15, Tang discloses  wherein the forming of the colored planarization layer comprises:
forming a colored material layer (3) on the first transparent planarization layer (Fig. 8);
 partially exposing the colored material layer; and
forming the second contact hole by developing the colored material layer that is exposed (Fig. 8).
Pertaining to claim 19, Tang discloses wherein the first transparent planarization layer has a first thickness from an upper surface of the third insulating layer, and the colored planarization layer has a second thickness from an upper surface of the first transparent planarization layer (Fig. 8).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 4-7, 10, 11, 13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200235177 (Tang et al).
Concerning claim 2 and 17 (with these claims being similar in scope), Tang discloses wherein the colored planarization layer is directly on the first transparent planarization layer (Fig. 8).
Tang does not disclose that the first transparent planarization layer comprises a positive photosensitive material, and the colored planarization layer comprises a negative photosensitive material.
However, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date to use a photosensitive material as the planarization layer because of its suitability for the intended purpose.
Considering claim 6, Tang discloses forming a first transparent planarization layer in the embodiment according to Fig. 8.
The embodiment according to Fig. 8 does not disclose further comprising a second transparent planarization layer between the substrate and the first transparent planarization layer.
However, Tang does disclose in other embodiments that that multiple transparent planarization layers can be formed between the substrate and the pixel electrode (Figs. 2-5).
Tang.
Considering claims 4, 5, 7,  10, and 11 Tang discloses forming the first and second transparent planarization layers and contact holes.
Tang does not disclose wherein the first transparent planarization layer has a first thickness from an upper surface of the third insulating layer, and the first thickness is about 0.5 µm to about 2 µm,
wherein the colored planarization layer has a second thickness from an upper surface of the first transparent planarization layer, and the second thickness is about 0.5 µm to about 2 µm.
wherein the second transparent planarization layer has a third thickness from an upper surface of the third insulating layer, and the third thickness is about 0.5 µm to about 2 µm.
wherein the second width is about 5 µm to about 7 µm. 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the thicknesses based on design choice absent evidence that the claimed device would perform differently.
Continuing to claim 13, Tang discloses forming a pixel defining layer.
Tang does not disclose further comprising a spacer on the pixel defining layer, wherein the spacer comprises a material that is the same as a material included in the pixel defining layer.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. See MPEP 2144.04 IV B.
Therefore absent evidence that the configuration of the pixel defining layer is significant it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the pixel defining layer in a shape based on design choice.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	03/12/22